 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
11   DITECH FINANCIAL LLC,                            Case No.: 2:16-cv-02287-APG-NJK
12         Plaintiff(s),                                            Order
13   v.
14   RESOURCE GROUP, LLC, et al.,
15         Defendant(s).
16        Pending before the Court is the parties’ untimely discovery plan. Docket No. 35. The
17 Court already entered a scheduling order, Docket No. 28, so the pending discovery plan is
18 DENIED as moot.
19        IT IS SO ORDERED.
20        Dated: December 20, 2018
21                                                        ______________________________
                                                          Nancy J. Koppe
22                                                        United States Magistrate Judge
23
24
25
26
27
28

                                               1
